Citation Nr: 0405388	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  03-35 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as secondary to exposure to 
mustard gas.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as secondary to exposure to 
ionizing radiation.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to the use of 
tobacco. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio on behalf of the RO in New York, New York.

A review of the claims folder reflects that the veteran has 
raised the issues of entitlement to specially adapted housing 
and entitlement to a special home adaptation grant (See VA 
Form 26-4555, Veteran's Application in Acquiring Specially 
Adapted Housing or Special Home Adaptation Grant, dated in 
November 2003).  As these issues have not been developed for 
appellate review, they are referred to the RO for appropriate 
action. 

In February 2004 , the Board granted the veteran's motion to 
advance this case on the docket due to medical illness.  38 
C.F.R. § 20.900(c)(2003).
 
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a statement to the RO, dated in December 2002, the veteran 
maintained that he served with the 15th Army Engineers as a 
demolition expert, that he was trained in the detection of 
chemical and biological weapons, to include mustard gas and 
ionizing radiation while stationed at Fort Leonardwood, 
Missouri and Germany, and that his mission was to support 
evacuation troops by blowing up bridges and setting mine 
fields to slow down enemy troops.  The veteran contends that 
he was seen for breathing problems at Folder Germany Base 
Hospital in 1953.  In addition, the veteran also claims that 
he began to smoke cigarettes while in service which led to 
his subsequent development of COPD.  



Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126).  VA has a duty to notify a claimant of 
all information and evidence necessary to substantiate and 
complete a claim for VA benefits, as well as the development 
responsibilities of the claimant and of the VA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  VA also has a duty to 
assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 
2002).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date. 

Procedural Defect 

Since the veteran's case was certified to the Board in 
January 2004, an additional private treatment report, dated 
January 15, 2004, which has not been considered by the RO, 
was submitted on behalf of the veteran.  The veteran did not 
waive initial RO consideration of this evidence.  A review of 
the private treatment report reflects that the physician 
opined that the veteran's exposure to chemicals in service 
were a factor that had contributed to the severity of his 
lung condition.  Thus, this report is relevant to the 
veteran's claims because it raises the possibility that the 
appellant's COPD could be related to events during service.  
38 C.F.R. § 20.1304 (2003).

Evidentiary Development 

Initially, the Board notes that that veteran's service 
medical records are not on file, and are presumed to have 
been destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC).  The Board is mindful that in a case 
where service medical records have apparently been lost, 
there is a heightened duty to assist the veteran in 
developing the evidence that might support his claim.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  This heightened duty 
includes the obligation to search for alternate medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  In 
November 2002, the RO attempted a search for outstanding 
service medical records from the National Personnel Records 
Center (NPRC), to specifically include all sick and morning 
reports.  In response, a February 1954 morning report from 
Camp Kilmer, New Jersey was received.  The Board notes that 
in February 2003, the RO also attempted to verify the 
veteran's claimed mustard gas exposure.  In response, the 
NPRC indicated that a search for exposed service members 
under the veteran's name was negative. 

The record indicates that the veteran has been treated 
multiple times in recent years for chronic obstructive 
pulmonary disease.  The Board notes that chronic obstructive 
pulmonary disease is a disease for which service connection 
may be established if full-body exposure to nitrogen or 
sulfur mustard or Lewisite in service is demonstrated.  38 
C.F.R. § 3.316(a)(2) (2003).

As noted above, the record reflects that the RO has attempted 
to verify the veteran's alleged exposure to mustard gas and 
Lewisite with NPRC, but it has not complied with the 
applicable procedures in Veterans Benefits Administration 
Circular 21-95-4, Appendix B, dated February 23, 1995.  VBA 
Circular 21-95-4 provides information about development of 
claims involving allegations of exposure to mustard gas 
during active service.  Appendix B of the circular provides 
instructions on the development of evidence of exposure to 
chemical weapons agents for Army veterans.  It instructs that 
development with respect to Army testing should be developed 
through the National Personnel Records Center (NPRC) and, for 
testing occurring prior to 1955, the U.S. Army Chemical and 
Biological Defense Agency (USACBDA).  There is no 
documentation in the claims folder that the RO contacted the 
USACBDA.

The circular also indicates that VA has lists of service 
department personnel who were subjected to chemical weapons 
testing; it provides a contact point, the VA Central Office 
Rating Procedures Staff, where the RO can check to see if the 
veteran's name is on any of the lists.  There is no 
documentation in the claims folder that the RO used this 
resource to see if the veteran's name appeared on these 
lists. This must be done, and any results, positive or 
negative, must be documented.

Further, a review of the statement of the case issued in 
conjunction with the instant appeal reveals that the veteran 
was never completely informed of the applicable regulations 
regarding service connection based on exposure to ionizing 
radiation and mustard exposure.  See 38 C.F.R. §§ 3.309, 
3.311 and 3.316 (2003), respectively.  In addition, the 
veteran was not provided with the applicable regulations 
regarding tobacco use.  See 38 U.S.C.A. § 1103 (West 2002).  

Finally, on VA Form 26-4555, Veterans Application In 
Acquiring Specially Adapted Housing Or Special Home 
Adaptation Grant, dated and received in November 2003, the 
veteran indicated that he had continued to receive treatment 
for his COPD from the VA Medical Center (VAMC) in Montrose, 
New York.  Under Bell v. Derwinski, 2 Vet. App. 611 (1992), 
VA is deemed to have constructive knowledge of certain 
documents which are generated by VA agents or employees, 
including VA physicians.  Id. at 612-13.  If these documents 
predate a Board decision on appeal, are within VA's control, 
and could reasonably be expected to be a part of the record, 
then "such documents are, in contemplation of law, before the 
Secretary and the Board and should be included in the 
record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

In light of the foregoing, the Board finds that it would be 
useful for the veteran to undergo a VA pulmonary examination 
to determine the current status of the veteran's COPD, to 
include a medical opinion that assesses whether any current 
pathology could be etiologically linked to service, to 
include exposure to mustard gas, Lewisite or ionizing 
radiation and tobacco use. 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and that the 
veteran has been afforded procedural due process, the case is 
REMANDED to the RO for the following actions:  

1.  Review the claims folders and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), is 
completed with respect to the appellant's 
claim of entitlement to service 
connection for COPD, to include as due to 
exposure to mustard gas and/or ionizing 
radiation, and to include as due to 
tobacco use.  The notice must be specific 
to the claims on appeal.

2.  The RO should request the NPRC to 
obtain the veteran's service 
personnel/administrative records.  The RO 
should have the appellant complete an NA 
Form 13055 and then forward it to the 
NPRC in order to attempt to reconstruct 
the appellant's service medical records 
through a search of alternate records, to 
specifically include all clinical 
treatment reports dated in 1953 from the 
Base Hospital in Folder Germany.  
Documentation regarding the results of 
the searches should be made a part of the 
record on appeal.

3.  In accordance with VBA Circular 21- 
95-4, dated February 23, 1995, and all 
subsequent revisions, the RO should 
contact the VA Central Office Rating 
Procedures Staff or Advisory Review 
Staff, and Compensation and Pension 
Service, to determine if the veteran is 
listed as a participant in mustard gas 
testing/training.  The Board notes that 
chemical test information is not in all 
cases maintained under the name of the 
participant.  Therefore, identifying 
information should include the veteran's 
name, claim number, social security 
number, date and location of test, type 
of test, claimed disabilities, branch of 
service, and the unit to which the 
veteran was assigned.  

4.  The RO should attempt to secure any 
additional records that may exist 
pertaining to this veteran and his 
claimed exposure to mustard gas from the 
Department of the Army.  Specifically, 
the RO should contact:  Commander, U.S. 
Army Chemical and Biological Defense 
Agency, Attn: AMSCB-CIH/E5183, 5101 
Hadley Rd., Aberdeen Proving Grounds, MD 
21010-5423.  The RO should specifically 
request any records pertaining to testing 
at Fort Leonardwood, Missouri from 
February 1952 to February 1954.  The RO 
must ensure that this request and any 
reply are documented in the veteran's 
claim folder.

5.  The RO should develop the veteran's 
claim for service connection for COPD on 
the basis of exposure to ionizing 
radiation in service, pursuant to 38 
C.F.R. §§ 3.309, and 3.311, as 
appropriate.

6.  The RO should request the veteran to 
provide the names, address and 
approximate dates of treatment for all VA 
and non-VA health care providers who may 
possess additional records pertinent to 
his claims.  When the requested 
information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already associated 
with the claims folder.  In any event, 
the RO should obtain all records 
pertaining to treatment of the veteran at 
the VAMC in Montrose, New York.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform the appellant 
of this and request him to provide a copy 
of the outstanding medical records. 

7.  Thereafter, and whether additional 
records are obtained or not, the RO 
should schedule the veteran for 
appropriate examination(s) to determine 
the nature and etiology of any currently 
diagnosed COPD.  All indicated tests and 
studies should be accomplished.  The 
entire claims folder must be reviewed by 
the examiner(s) prior to examination(s), 
including any relevant information and 
material contained therein regarding 
mustard gas (or similar vesicant agent) 
exposure and radiation exposure.  The 
examiner must indicate that a review of 
the claims file was made.  The 
examiner(s) should adequately summarize 
the relevant medical history and clinical 
findings, and provide detailed reasons 
for their medical conclusions.  These 
examination(s) should include, but are 
not limited to, a pulmonary specialist.  

The pulmonary specialist should opine, 
with degree of probability expressed, as 
to the etiology of any currently 
manifested pulmonary disability to 
include COPD. This should include an 
opinion regarding whether the veteran's 
pulmonary conditions are causally or 
etiologically related to (1) military 
service, (2) mustard gas (or similar 
vesicant agent) exposure, or (3) some 
other cause or causes including the 
smoking of tobacco and exposure to 
ionizing radiation.  

8.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Any additional 
development deemed necessary should be 
conducted.

9.  Then, the RO should then readjudicate 
the issues on appeal under all 
appropriate theories and pertinent 
regulatory criteria.  If any benefit 
sought on appeal remains denied, the 
appellant should be provided with an 
appropriate supplemental statement of the 
case (SSOC) and given the opportunity to 
respond within the applicable time period 
before the claims folder is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




